Citation Nr: 0023044	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-18 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).


FINDING OF FACT

The veteran served in combat during service, his psychiatric 
diagnoses have included PTSD, and the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of his combat service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Every claimant bears the burden of submitting evidence that 
his or her claim of entitlement to service connection is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one which is plausible; that is, 
meritorious on its own and capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A claim for service connection benefits is considered to be 
well grounded when the following three criteria are met: 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 38 C.F.R. 
§ 3.303 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an inservice stressor; and (3) 
credible supporting evidence that the claimed stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

VA's duty to assist under § 5107(a) arises once the claimant 
fulfills his or her initial duty to submit a claim for 
service connection that is well grounded.  See, Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).

In the present case, the record shows that the veteran was 
the recipient of several service-related awards/decorations, 
to include the Combat Infantryman Badge, which confirm combat 
service.  On appeal, he contends that the substantial stress 
to which he was subjected during said service, which included 
several particular stressful incidents such as witnessing (or 
becoming aware of) the suicides of two fellow service 
members, and witnessing the wounding and deaths of fellow 
service members during combat, triggered the onset of the 
claimed PTSD.  The record contains several diagnoses of PTSD, 
as well as diagnoses of other psychiatric disabilities, to 
include schizophrenia.

As noted above, the veteran served in combat during service, 
his psychiatric diagnoses have included PTSD, and the claimed 
stressors are certainly consistent with the circumstances, 
conditions, or hardships of said combat service.  In view of 
this finding, the Board concludes that the claim for service 
connection for PTSD is well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and, to that extent only, the appeal is 
granted.


REMAND

As noted earlier, VA's duty to assist under § 5107(a) arises 
once the claimant fulfills his or her initial duty to submit 
a claim for service connection that is well grounded.  In the 
present case, the Board is of the opinion that, as part of 
VA's duty to assist, additional development of the 
evidentiary record should be accomplished at this time.  In 
particular, the Board notes that the record is incomplete, as 
it does not contain evidence reflecting (1) a March 1996 VA 
psychiatric hospitalization; and (2) private psychiatric 
treatment afforded by a "Dr. Rodrigo Freytes," who 
apparently is the veteran's most recent private psychiatrist.  
This evidence should be located and associated with the 
claims folder.

Additionally, the Board notes that the record contains the 
following three documents in Spanish, that need to be 
translated, as they are pertinent to the matter on appeal:  
(1) an October 1969 statement from the veteran; (2) a private 
psychiatrist's report reflecting psychiatric evaluations 
conducted in April and May 1996; and (3) a private 
psychiatrist's statement/report reflecting a July 1996 
psychiatric evaluation of the veteran.

In view of the above, in order to ensure due process and full 
compliance with VA's duty to assist the veteran in the 
development of his claim, the matter on appeal is REMANDED to 
the RO for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all the 
private psychiatrists who have treated him 
since 1994, to include any treatment 
received by a "Dr. Rodrigo Freytes," as 
well as the dates of treatment, and to 
authorize the RO, in writing, to secure 
copies of the records reflecting such 
treatment.  The RO should thereafter 
secure this evidence, and associate it 
with the file.

2.  The RO should also make sure that the 
evidence in the file reflecting VA 
inpatient and outpatient mental health 
treatment during at least the last six 
years is complete.  This action should, of 
course include, securing copies of the 
veteran's March 1996 VA psychiatric 
hospitalization.

3.  The RO should also translate the 
following three pieces of evidence that 
are in Spanish: (1) an October 1969 
statement from the veteran; (2) a private 
psychiatrist's report reflecting 
psychiatric evaluations conducted in 
April and May 1996; and (3) a private 
psychiatrist's statement/report 
reflecting a July 1996 psychiatric 
evaluation of the veteran.

4.  After the development requested above 
has been completed, the RO should again 
review the record and re-adjudicate the 
matter on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished another 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he is hereby 
advised that he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 


